Citation Nr: 0412007	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a headache 
condition.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from June 1967 to 
February 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's claim 
for entitlement to service connection for Hepatitis C and 
headaches.

The issue of entitlement to service connection for Hepatitis 
C will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  There is no competent medical evidence of record that 
establishes a relationship between the current migraine 
headache condition and the veteran's active duty service.


CONCLUSION OF LAW

The veteran's current migraine headache condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after'" the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See 38 U.S.C. §§ 5100, 5103(a).

In the veteran's case, VA received his claim for entitlement 
to service connection for hepatitis C and a headache 
condition in September 2002.  By correspondence, also dated 
in September 2002, the RO sent the veteran a letter 
explaining the requirements of VCAA.  In November 2002, the 
RO denied the veteran's claim for entitlement to service 
connection for hepatitis C and a headache condition.  A 
statement of the case dated in May 2003 provided the veteran 
with the laws and regulations pertaining to VCAA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a) (2003). This requires a finding of a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992) and Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Factual Background

The veteran's claim for entitlement to service connection for 
a headache condition was received in September 2002.  As part 
of his claim, the veteran maintains that he suffers from 
migraine headaches.

Associated with the claims file are service medical records, 
both VA and non-VA treatment records and statements submitted 
by the veteran.  

Service medical records including an entrance physical 
examination dated in May 1967, a May 1967 Report of Medical 
History, clinical records, a February 1970 separation 
physical examination and a February 1970 Report of Medical 
History are silent for any complaints of headaches.  
Following active service, the veteran was a member of the 
Army National Guard.  A November 1991 periodical examination 
report and a November 1991 Report of Medical History made no 
reference to headaches.

Treatment records from Great Falls Clinic show that the 
veteran was seen on several occasions beginning in October 
1996 for complaints of headaches.  In September 2002, the 
veteran was seen at a VA outpatient treatment clinic.  He 
related that he had suffered from headaches since 1980.  A 
physician diagnosed migraine headaches.

Analysis

Upon careful review of the medical evidence of record, the 
Board finds that the veteran's migraine headache condition is 
not related to active service.  Service connection is 
predicated upon the showing of the headaches in service or 
within one year after service, a current diagnosis of 
headaches, and competent evidence establishing that any 
headaches shown in service within a year following service 
are related to the present disorder.  Headaches were not 
shown in service.  The veteran's documented complaints of a 
headache condition first began in 1996, more than 25 years 
after separation from service.  Because the evidence does not 
demonstrate that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces, there is no basis upon which to 
grant service connection.

The Board has considered the veteran's contentions; however, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)..

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a migraine headache 
condition.  See Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to 
be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 
3.102.


ORDER

The veteran's claim for entitlement to service connection for 
a migraine headache condition is denied.




REMAND

In September 2002 the RO received the veteran's claim for 
entitlement to service connection for Hepatitis C.  The 
correspondence dated in September 2002 informed the veteran 
of VCAA and what was needed to establish service connection 
for Hepatitis C.  Upon denial of the veteran's claim, he 
filed a timely a notice of disagreement.  In the veteran's 
notice of disagreement, dated in March 2003, he stated that 
he had been diagnosed with Hepatitis C at a VA hospital.

The Board notes that the veteran filed a notice of 
disagreement with the RO's denial of service connection for 
Hepatitis C.  However, the VA Form 9 indicated that he was 
appealing the denial of entitlement to service connection for 
Hepatitis B.

Further, the treatment records from the Columbia, South 
Carolina VAMC, dated in September 2002, show a diagnosis for 
hepatitis; however, the type of hepatitis, A, B, or C was not 
confirmed.  Since it is not clear as to whether the veteran 
desires to appeal a decision denying service connection for 
Hepatitis B or Hepatitis C and the treatment records fail to 
offer a definitive diagnosis as to what type of Hepatitis the 
veteran has been diagnosed with, the this case must be 
remanded to clarify these issues.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for a Hepatitis 
infection.  After securing the necessary 
releases, the RO should obtain copies of 
those records for association with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard.

3.  The RO should contact the veteran and 
request that he clearly indicate which 
Hepatitis infection, A, B, or C he 
desires to appeal.  .

4.  After the above developments have 
been completed, the veteran should be 
scheduled for VA examination for the 
purpose of obtaining a diagnosis of what, 
if any, type of Hepatitis infection the 
veteran has.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to a physician 
specializing in infectious diseases for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The physician should review the veteran's 
known hepatitis C risk factors, including 
pre-service tattoos, and in service 
sexual contacts.  The veteran should be 
further questioned regarding any other 
potential risk factors that the Board is 
unaware of.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current Hepatitis C infection is 
causally related to the veteran's 
military service or any incident therein.  
The examiner must provide a rationale for 
the opinion expressed.  If an opinion 
cannot be provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the RO should readjudicate 
this claim.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



